SULLIVAN, Judge,
dissenting.
For two reasons, I do not agree that denial of the Whites' petition to intervene is reversible.
First, the petition was filed some seven months after certiorari had been sought by Kanizers. In this regard, it must be assumed that Kanizers followed the procedure required by statute and that notice was served upon Whites as an adverse party if, as asserted by Whites, they did in fact appear at the zoning hearing in opposition to the special zoning exception. See I.C. 36-7-4-1005 (West's Ann.Code 1988). Their belated concern that their interests would not be protected in the certiorari review is not persuasive.
Whites concede that the grant or denial of intervention lies within the sound discretion of the court. Bryant v. Lake County Trust Co. (1975) 3rd Dist., 166 Ind.App. 92, 334 N.E.2d 730. Although the court might have appropriately permitted intervention, seven months after the certiorari petition was filed I do find denial of intervention to be an abuse of discretion.
More importantly, however, the petition was not filed until twenty-two days after the court had made its decision of unre-viewability and had remanded the matter to the Bogard. This order of remand constituted a divestment by the court of its jurisdiction, at least temporarily. The matter was once again pending before the Board. For this reason and at this juncture in the proceedings, it was not, therefore, inappropriate to deny the intervention petition.
Furthermore, but in a somewhat related context, Whites have not shown that, absent intervention at the particular point in time, their rights could not otherwise be protected. See Board of Commissioners of Benton County v. Whistler (1983) 4th Dist.Ind.App., 455 N.E.2d 1149. It is entirely possible that Whites might be heard once again before the Board, although I agree with the position taken by them that the remand order of the court was improper insofar as it contemplated a de novo evidentiary hearing before the Board. It is also possible that if and when the Board enters proper findings or a statement of reasons, the court might, upon reasserting its jurisdiction, permit intervention for the certiorari review.
I would affirm the order denying intervention.